DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification (i.e. 42 pages) has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112-Lack of Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for at least five lens elements with optical spherical, aspherical or polynomial surfaces to form an image on an imaging element, does not reasonably provide enablement for a lens system configured to form an image and defines the refractive power of a single optical surface.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
It is noted that independent claim 1 is not supported over the whole of its width for the following reasons: Independent claim 1 refers to a lens system configured to form an image and defines the refractive power of a single optical surface. The disclosure does, however, not disclose how an image could be formed by a single optical lens element and does not convey any information how imaging could be put into practice by a single optical element having an optical surface and a second undefined surface of each and any shape. In fact, the description and the embodiments suggest that at least five lens elements and a cemented lens with about thirteen optical spherical, aspherical or polynomial surfaces according to one of the first through third numerical examples, are needed to form an image on an imaging element. Any broader scope is not supported by the disclosure as presented.
At present, the lens system is defined in such general terms that a person skilled in the art is left with a considerable number of variables such as lens diameters, distances, refractive indices, Abbe numbers, aspherical surface shapes, polynomial surface shapes or stop diameters which would have to be adjusted in order to arrive at the desired imaging properties. Moreover, it is to be noted that independent claim 1 itself does not convey any enabling and meaningful technical instruction to achieve the desired imaging properties in the general case.

To carry out the claimed invention the skilled person, in every single case, is faced with the problem of determining the suitable lens diameters, surface radii, distances, refractive indices, Abbe numbers, aspherical surface shapes, polynomial surface shapes or stop diameters. However, neither the common general knowledge nor the application provided the skilled optical designer with any information guiding him in performing successfully this task. Thus, the skilled person does not have at his disposal any guidance leading necessarily and directly towards success through the evaluation of initial failures so that the skilled person could only establish by trial and error in each single case whether or not a particular set of lens diameters, surface radii, distances, refractive indices, Abbe numbers, aspherical surface shapes, polynomial surface shapes or stop diameters within the host of variable parameters would provide the result to be achieved by the claimed device, which is considered to amount to an undue burden. The broad definition of the lens system is no more than an invitation to perform a research program in order to find a suitable set of lens diameters, surface 

Claim Rejections - 35 USC § 112-Claim Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are:

With respect to claims 1, the it is unclear which limitations of independent claim 1, the applicant attempts to define by referring to “an intersection point between a circle separated from the optical axis by a length having a predetermined ratio with respect to a minimum image height,” as neither the intersection point, nor the circle, nor the length nor the ratio is further specified or limited and the minimum image height is considered as a technical effect which originates from the interaction of several lenses and involves numerous additional optical components which are not mentioned in the claim and which remain entirely undefined. Furthermore, the claimed invention remains silent as to the determination of the minimum image height in the present case, as this minimum 
Moreover there is an attempt to define features of the lens system by referring to an imaging element. As the subject-matter of independent claim 1 does not comprise this imaging element, it also remains unclear which concrete structural features of the lens system the applicants attempts to define by referring to this element. At present, the mention of the imaging element and the reference to an image height cannot be considered as defining any limitation.
With respect to claims 2-17 (which depend from independent claim 1), at present, the lens system is defined in such general terms that a person of at least ordinary skill in the art is left with a considerable number of variables which would have to be adjusted in order to arrive at the recited imaging properties. Moreover, it is to be noted that independent claim 1 itself does not convey any enabling and meaningful technical instruction to achieve the desired imaging properties, as presently recited in claim 1.
Specifically with respect to claim 13, which is dependent on claim 1, there is recited “a second free-curved lens,” but there is no provision or antecedent basis for a second free-curved lens, as there is no second lens in the lens system of claim 1. So it is at least unclear where the second lens of any kind would be located in the lens system, let alone “a second free-curved lens.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8, 9, 11 and 13-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirose (U.S. Patent Pub. 2010/0302647 A1).

With respect to claim 1, Hirose discloses the claimed invention (as noted for example in Figures 1A-5B; paragraphs [0030] to [0045]; data tables for Examples 1-5 on pages 2-6), of a lens system configured to form an image on an imaging element having a quadrilateral shape (please note for example on page 1, paragraph [0013]) disposed on an optical axis, the lens system  comprising: a first free-curved lens (L2; on page 2, paragraph [0037]) being asymmetrical with respect to the optical axis, wherein a free-curved surface of the first free-curved lens has negative refractive power with respect to a ray parallel to the optical axis at an intersection point between a circle separated from the optical axis by a length having a predetermined ratio with respect to a minimum image height and a first surface passing through the optical axis and parallel to longer sides of the imaging element, and positive refractive power with respect to a ray parallel to the optical axis at an intersection point between a circle separated from the optical axis by a length having the predetermined ratio with respect to the minimum 

With respect to claim 2, the lens system according to claim 1, further comprising an aperture diaphragm (S), wherein the first free-curved lens (L2) is disposed closer to an object than the aperture diaphragm is. Please note for example in Figures 1A-1B and 2A-2B.

With respect to claim 3, the lens system according to claim 2, further comprising a second free-curved lens (e.g. L4) disposed closer to an image surface than the aperture diaphragm (S) is.

With respect to claim 4, the lens system according to claim 3, wherein the second free-curved lens (e.g. L4) is disposed closest to the image surface, and both surfaces respectively facing the object and the image surface are free-curved surfaces (please note for example on page 2, paragraphs [0037] to [0045]).

With respect to claim 8, the lens system according to claim 1, wherein a condition below is satisfied: 
ωLONG > 60°   where, ωlong is a maximum half angle of view in a longer side direction of the imaging element. Please note for example on page 1, paragraph [0013] and on page 2, paragraphs [0042] to [0044].

1 < DLSHORT/DSSHORT, 
where, DLSHORT is a maximum distance in a longer side direction between an image point with respect to incident light in the longer side direction of the imaging element and an image point with respect to incident light perpendicular to the imaging element, within an angle of view equivalent to a maximum half angle of view in a shorter side direction of the imaging element, and DSSHORT is a maximum distance in the shorter side direction between an image point with respect to incident light and an image point with respect to incident light perpendicular to the imaging element, within the maximum half angle of view in the shorter side direction of the imaging element. Please especially note on page 1, paragraph [0013] and on page 2, paragraphs [0042] to [0045], and is satisfied by the camera of Hirose having an ultra-wide angle anamorphic lens.

With respect to claim 11, he lens system according to claim 1, wherein a condition below is satisfied: 
ωLONG – ωSHORT > 0    
where, ωLONG is a maximum half angle of view in a longer side direction of the imaging element, and ωSHORT is a maximum half angle of view in a shorter side direction of the imaging element. Please note the values provided on page 1, paragraph [0013] which provides the horizontal field of view of “180° or more” which equals a half angle field of view of 90° or more; and please note on page 2, paragraphs [0042] to [0045], LONG – ωSHORT > 0.

With respect to claim 13, the lens system according to claim 1, wherein a condition below is satisfied:
nFREE <1.7    
where, nFREE is a refraction factor with respect to a d-line of the first free-curved lens or a second free-curved lens. As noted from the data table for the Example 1 of Hirose is given a value of 1.53048, which is less than 1.7.

With respect to claim 14, he lens system according to claim 1, further comprising: lens elements and an aperture diaphragm, wherein a condition below is satisfied:
-3 < No - Ni < 3
where, No is a number of the lens elements including the first free-curved lens and disposed closer to an object than the aperture diaphragm is, and Ni is a number of the lens elements disposed closer to an image surface than the aperture diaphragm is. IN the instant case, as noted for example in Figures 1A-1B, No=3 and Ni=1, which provides a value for No –Ni=2, which is greater than -3 and less than 3.
	
With respect to claim 15, the lens system according to claim 1, wherein the imaging element does not include an image circle of the lens system. Please note for example in Figure 11.

	
With respect to claim 17, n imaging system comprising: the lens system according to claim 1, the imaging element having a quadrilateral shape (note in the Abstract for example) and disposed at a position at which the lens system forms an image on the optical axis; and an image processor configured to process the image generated by the imaging element. Please note for example the Figures 1A-5B; in the Abstract and on page 1, paragraph [0002].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirose (U.S. Patent Pub. 2010/0302647 A1).

LONG has a minimum value of about 90 and ωSHORT has a maximum value of about 65.5, so satisfying a condition of:
0.5 < DSSHORT x ωLONG /(DLLONG x ωSHORT) < 1    
where, ωLONG is a maximum half angle of view in a longer side direction of the imaging element, ωSHORT is a maximum half angle of view in a shorter side direction of the imaging element, DLLONG is a maximum distance in the longer side direction between an image point with respect to incident light and an image point with respect to incident light perpendicular to the imaging element, within the maximum half angle of view in the longer side direction of the imaging element, and DSSHORT is a maximum distance in the shorter side direction between an image point with respect to incident light and an image point with respect to incident light perpendicular to the imaging element, within the maximum half angle of view in the shorter side direction of the imaging element, would have been obvious to one of ordinary skill in the art especially given the focal lengths for the long and short directs of the image plane, as the claimed invention is understood, in order to provide improved image quality and optical performance of the digital camera with the lens system.

L x Fno./ DLLONG < 40    (5)
where, L is an optical total length of the lens system, Fno. is an F value of the lens system, and DLLONG is a maximum distance in a longer side direction between an image point with respect to incident light and an image point with respect to incident light perpendicular to the imaging element, within a maximum half angle of view in the
longer side direction of the imaging element. It would have been obvious to one of ordinary skill in the lens art to provide the value of DLLONG >a value of about 0.97 in order to meet the conditional statement, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In the instant case Hirose has a value of L=13.839 and Fno=2.8 (as noted from the data table for Example 1 on pages 2-3. So a value of >0.97 for DLLONG, especially given the focal lengths for X and Y in the data tables. Therein an improved quality image and optical performance would be achieved.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 16/709,693 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the application claimed inventions are but obvious variations of each other.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

With respect to claim 1 of the present application, it is noted that the reference application clearly recites the claimed limitations of the present application, as noted in the reference application claimed invention of claims 1 and 2. There is a direct correlation of each recited limitation, such as the first free-curved lens, the positive refractive power with respect to a ray parallel, etc., and a negative refractive power with respect to a ray parallel, etc. Claim 2 of the reference application, reciting the 
With respect to claims 2-17, the reference application’s claimed invention correlates directly to claims 3-18, respectively and are the same limitations. This further presents evidence that the reference application anticipates the present application’s claimed invention, or at least is an obvious variation and would have been obvious to one of ordinary skill in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following are directed to lens systems similar to the claimed invention, but fail to teach or fairly suggest the combination of recited structural elements and claimed limitations and/or are related to the claimed invention with at least one common inventor and/or Assignee:
		Yamakawa				U.S. Patent 7,280,289 B2
		Ohzawa et al				U.S. Patent Pub. 2007/0133107 A1
		Matsumura				U.S. Patent Pub. 2020/0110245 A1
		Matsumura				U.S. Patent Pub. 2020/0110249 A1
		Matsumura et al			U.S. Patent Pub. 2021/0011263 A1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVELYN A LESTER whose telephone number is (571)272-2332.  The examiner can normally be reached on M-F: 10am-6pm (ET); subject to flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EVELYN A LESTER/Primary Examiner
Art Unit 2872